Citation Nr: 0432370	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-11 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than May 28, 
1999, for the grant of service connection and the assignment 
of a 70 percent evaluation for bipolar disorder.

2.  Entitlement to an effective date earlier than May 28, 
1999, for the grant of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU rating).

3.  Whether the September 1995 RO rating decision, which 
denied service connection for depression, was based on clear 
and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active service from September 1972 to August 
1974.

By February 2001 rating decision, the RO granted service 
connection for bipolar disorder and assigned a 70 percent 
disability rating, and granted entitlement to a TDIU rating, 
with both effective from May 28, 1999.  The veteran filed a 
notice of disagreement with the February 2001 rating 
decision, but, after the statement of the case was issued, 
the veteran did not file a timely substantive appeal (VA Form 
9) to perfect the appeal.  

Received from the veteran in October 2002 was a document that 
the RO considered to be a claim for an earlier effective date 
for service connection for bipolar disorder and for the grant 
of a TDIU rating, based on claimed clear and unmistakable 
error (CUE) in the September 1995 RO rating decision.  This 
matter comes before the Board of Veterans' Appeals (Board) 
from a January 2003 RO rating decision which confirmed the 
findings made on the February 2001 rating decision.  In 
October 2003 the veteran testified at a hearing at VA Central 
Office in Washington, D.C., before the undersigned Acting 
Veterans Law Judge.  At the hearing, the veteran submitted 
additional evidence directly to the Board.  He waived initial 
consideration of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304, as amended by 69 Fed. Reg. 53,807 (September 3, 
2004).  The Board can, therefore, proceed to consider this 
evidence and issue a decision.

The issues of entitlement to an earlier effective date for 
the grant of service connection and the assignment of a 70 
percent evaluation for bipolar disorder and for the grant of 
a TDIU rating will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 1995, the veteran filed a claim of entitlement to 
service connection for depression.  

2.  By September 1995 rating decision, the RO denied 
entitlement to service connection for depression.  The 
veteran was notified of the action in October 1995; he did 
not appeal.

3.  The September 1995 rating decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.  


CONCLUSION OF LAW

The September 1995 RO rating decision did not contain CUE.  
38 C.F.R. § 3.105 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2003).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to all 
cases.  Wensch v. Principi, 15 Vet. App. 362 (2001).  In this 
case, the issue on appeal is a CUE claim, which must be based 
on the record and law that existed at the time of the prior 
adjudication in question.  38 C.F.R. § 20.1403(b).  
Therefore, a remand for application of the VCAA is not 
required.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc).

CUE

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. § 
3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

The pertinent laws and regulations governing service 
connection in effect at the time of the RO's September 1995 
rating decision provided that service connection was 
available for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  

Of record when the RO rendered the September 1995 rating 
decision were service medical records, private treatment 
records, and a report of a VA examination.  

Prior to the September 1995 decision, the RO attempted to 
obtain the veteran's service medical records.  In a letter 
dated August 4, 1995, the RO notified that the veteran that 
service medical records had been requested from the NPRC in 
May 1995 but no response was received and another request was 
made.  The veteran was asked to provide any service medical 
records that were in his possession.  He was also notified 
that if the requested information was not received within the 
next 30 days, a decision would be made based on the evidence 
of record.  

In a memorandum to the file, dated September 25, 1995, the RO 
noted that the veteran's service medical records were 
unavailable and that all efforts to obtain the needed 
military information has been exhausted and further efforts 
would be futile.  

A subsequent document in the claims folder shows that the 
NPRC (National Personnel Records Center) sent the veteran's 
service medical records to the RO and there is a date stamp 
on this document showing that a mail clerk at the St. Louis 
RO received the document on September 15, 1995.  The 
September 1995 rating decision reflects that the RO reviewed 
these service medical records in adjudicating the claim for 
service connection for depression.  

Service medical records showed that on his enlistment 
examination in December 1971 the veteran complained of 
"nervous trouble of any sort", but his clinical psychiatric 
evaluation was found to be normal.  In September 1973 the 
veteran was referred to psychiatric because of difficulty 
adjusting to duty and depression.  He complained of feeling 
depressed, having insomnia, and vague suicidal ideas.  The 
diagnosis was neurotic depression.  In May 1974 the veteran 
was again referred for consultation because of depression.  
He reported chronic despondence, poor sleeping and eating, 
and hopelessness.  The impression was depressive neurosis and 
his medication (Elavil) was increased.  A few weeks later in 
May 1974 he reported he was having great mood swings and 
possible suicidal thoughts and wanted to be admitted.  In 
June 1974 he was admitted to the Naval Regional Medical 
Center on transfer from the Naval Air Station with diagnoses 
of depressive reaction and immature personality.  After an 
period of observation and evaluation and treatment, a 
conference of staff psychiatrists reviewed the clinical 
record and agreed that the veteran had a character disorder, 
cyclothymic type, that rendered him unsuitable for military 
duty.  On his discharge examination in August 1974 his 
clinical psychiatric evaluation was found to be normal. 

A discharge summary from Mid Missouri Mental Health Center 
showed that the veteran was hospitalized in January 1980 and 
reported he was an alcoholic and had problems with finances, 
employment, marriage, and self-esteem, although his self-
image was improving.  He also reported a problem with 
depression.  Mental status examination was essentially within 
normal limits except that the veteran demonstrated mildly 
manipulative behavior and stated he had suicidal thoughts 
without plans twice in the past, the first time in service 
and most recently in December 1979.  He was discharged in 
February 1980 and the diagnosis was alcohol addiction.

Private treatment records from Dr. Kerry Randolph at the 
Diagnostic Clinic showed that in December 1994 the veteran 
reported he had not taken any antidepressant in the past, but 
was considering it in view of his current separation and 
divorce, and history of failed marriages and business 
opportunities, and difficulties with relationships.  
Trazodone was prescribed.  In January 1995 he felt markedly 
better from his depressive symptomatology on Trazodone.  In 
March 1995 his depression had improved.  

In May 1995, the veteran filed a claim of entitlement to 
service connection for depression.  

On VA psychiatric examination in August 1995 the examiner 
summarized that the veteran was expressing symptoms of 
depression, anxiety, and personality disturbance, and opined 
that these problems appeared to be caused by his long history 
of drug and alcohol abuse and pre-existing personality 
issues.  It was noted that he was currently stressed by 
financial difficulties, loneliness, lack of a steady job, and 
a recent divorce.  The diagnoses included dysthymic disorder 
and narcissistic personality disorder.  

By September 30, 1995 rating decision, the RO denied 
entitlement to service connection for depression after it 
determined that the evidence of record failed to show that 
any psychiatric disability was incurred in or aggravated by 
active service.  

The veteran argues that the September 1995 RO rating decision 
was based on CUE.  After considering the veteran's numerous 
arguments, the evidence of record in September 1995, and the 
regulations and statutes in effect at that time, the Board 
finds that the veteran has not raised a valid claim of CUE in 
the September 1995 RO rating decision.  In that regard, the 
Board notes that the veteran has not shown that the correct 
facts, as they were known at the time, were not before the 
adjudicator nor has he shown that a statutory or regulatory 
provision was incorrectly implied.  Damrel, supra.

The veteran first argues that he did not appeal the September 
30, 1995 rating decision because his mental disorder affected 
his judgment and his ability to respond to the denial of his 
claim.  Equitable relief is granted rarely, such as in a case 
where a claimant actively pursued judicial remedies but has 
filed a defective pleading or where a claimant has been 
induced or tricked by his adversary's misconduct into 
allowing the filing deadline to pass.  Pfau v. West, 12 Vet. 
App. 515, 517 (1999), citing Irwin v. Department of Veterans 
Affairs, 498 U.S. 89 (1990).  There is caselaw concerning 
equitable tolling of the time period to appeal to the United 
States Court of Appeals for Veterans Claims based on mental 
illness that holds the evidence would need to show that the 
claimant's failure to file an appeal was the direct result of 
mental illness that rendered him incapable of "rational 
thought or deliberate decision making" or "incapable of 
handling his own affairs or unable to function in society."  
Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004) .  A 
medical diagnosis alone or vague assertions of mental 
problems will not suffice.  Id.  There has been no such 
showing in this case.  The 1995 VA examination report 
indicates the veteran was competent to manage his affairs, 
and there is no evidence to the contrary.  The veteran's 
allegations of impaired judgment, standing alone, are not 
sufficient.

In appropriate circumstances, a statutory filing period may 
be equitably tolled due to conduct of VA.  See Bailey v. 
West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  The Federal 
Circuit specifically held in Bailey that equitable tolling in 
the paternalistic veterans' benefits context does not require 
misconduct (such as trickery); however, Bailey does require 
the appellant to have been "misled by the conduct of his 
adversary into allowing the filing deadline to pass."  
Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 
13 Vet. App. 525 (2000).  The veteran alleges he was told not 
to appeal the 1995 rating decision because it would be 
futile.  It appears he was told this by his representative, 
not a VA employee.  If this did, indeed, occur, this is 
regrettable, but it does not appear that the conduct was of 
such severity that would cause a reasonable person to 
knowingly forgo their rights to appeal an unfavorable 
decision.  The notification letter to the veteran in October 
1995 properly informed him of his appeal rights.  There is no 
indication of trickery or misleading information provided to 
the veteran from VA.  In fact, he was sent a copy of the 
rating decision that clearly showed consideration of his 
service medical records, so any "advice" given to him not 
to appeal on the basis that his service records had not been 
received should have immediately been rejected by him when he 
reviewed the rating decision.  The veteran has not alleged 
that he did not know he could appeal the adverse rating 
decision; rather, his statements indicate that it was a 
conscious choice by him not to do so.  Although he argues 
that choice was made because he was given bad advice by 
someone, there were no circumstances that would have 
prevented him or any reasonable person from preparing a 
notice of disagreement and mailing it to the RO within the 
applicable time period.

By not replying to the denial of his claim and taking 
advantage of his right to appeal, the veteran failed to 
exercise necessary diligence in pursuit of his claim.  
Equitable relief is not appropriate where the claimant has 
failed to exercise due diligence in preserving his or her 
legal rights.  Pfau, 12 Vet. App. at 517.

The veteran also argues that he did not appeal the September 
30, 1995 rating decision because the RO misled him and 
prevented his access to his service medical records.  He 
claims that the RO erred in notifying him on September 25th 
that his service medical records were lost, when the file 
actually shows that the service medical records were received 
on September 15th.  Although on September 25th, the RO 
incorrectly concluded that the service medical records were 
unavailable, the RO subsequently associated the service 
medical records with the claims file and did in fact consider 
them, as evidenced by the fact that service medical records 
are cited in the September 30th rating decision.  The RO then 
mailed to the veteran a notification letter (of the rating 
decision) along with a copy of the rating decision, thereby 
notifying him that the service medical records had been 
found.  The veteran has not alleged, nor does the evidence 
show, that he did not receive this notification letter along 
with a copy of the rating decision.  Although it is true that 
the RO incorrectly notified him that the service medical 
records had not yet been obtained, that "error" is not CUE.  
Rather, the RO issued a decision taking into consideration 
the service medical records, and the decision clearly 
indicated those records were considered.

The veteran also argues that the RO erred in the September 
1995 rating decision by ignoring or overlooking evidence that 
in service he was treated for depression, diagnosed with 
chronic depression, started on antidepressants, and diagnosed 
with cyclothymic personality disorder.  Although the RO did 
not completely detail the service medical records in the 
September 1995 rating decision, this does not rise to the 
level of CUE.  To simply allege CUE on the basis that RO 
improperly weighed and evaluated the evidence or failed to 
give reasons and bases can never rise to the stringent 
definition of CUE.  Fugo, supra.  Moreover, a rating decision 
does not have to discuss each piece of evidence; the rating 
decision must only consider all of the evidence.  Gonzales v. 
West, 218 F.3d. 1378, 1381 (Fed. Cir. 2000).

The veteran also argues that there was CUE in September 1995 
because the decision was partly based on the 1995 VA 
psychiatric examination in which the examiner did not have 
access to the veteran's claims file and service medical 
records.  This is not a basis for finding CUE.  The veteran 
is basically claiming that the RO did not fully develop the 
evidence; however, a breach of VA's duty to assist cannot 
form a basis for a claim of CUE because such a breach creates 
only an incomplete rather than an incorrect record.  Caffrey 
v. Brown, 6 Vet. App. 377, 384 (1994).  Moreover, there was 
no regulation or statute in effect which directed that a VA 
examination must include a review of the claims file and/or 
medical records.  Although it might have been preferable for 
a VA examiner to have had access to such records, this is not 
a basis for a claim of CUE.  The authority cited by the 
veteran - VAOPGCPREC 20-95 - indicated that an examination 
should include review of the claims file, while recognizing 
that such is not always necessary.  

Even if the Board assumes, for the sake of argument, that 
review of the veteran's claims file was necessary in his 
particular case, the fact that this was not done still does 
not arise to the level of CUE because it is not obvious that 
the decision would have been different if the claims file had 
been reviewed by the VA examiner.  In other words, it is pure 
speculation at this time that the VA examiner would have 
rendered an opinion favorable to the veteran, such that the 
claim would have been granted.  Although the veteran argues 
now that other medical professionals reviewing his service 
medical records have reached favorable opinions on his case, 
the same would not necessarily be true for the examiner who 
saw him in 1995.

Furthermore, the veteran argues that the RO erred in not 
granting service connection based on the three recent 
opinions by VA doctors (in 1999, 2001, and 2003) who had 
access to his service medical records and agreed that he 
suffers a disabling mental disorder that was first diagnosed 
in service.  He also argues that the RO erred in not granting 
service connection for alcoholism in light of a VA 
physician's opinion in January 2001, which reportedly linked 
his alcoholism to his mood disorder.  The problem with these 
arguments is that the determination of CUE must be based on 
the record that existed at the time of the prior rating 
decision, and not on documents produced subsequent to the 
rating decision.  Fugo, supra.  

The veteran also submitted portions of the statutes added by 
the Veterans Claims Assistance Act of 2000, arguing that 
violation of these duty to notify and duty to assist 
provisions amounted to CUE.  These provisions were enacted in 
November 2000, and the claim for CUE must be evaluated under 
the law that was in effect in 1995 when the decision was 
rendered.

The veteran argues that in the September 1995 rating decision 
the RO erred in considering a service medical record (a 
discharge summary dated in 1974) in terms of DSM II (American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Medical Disorders, 2nd ed.) rather than DSM III.  In 
support of his argument the veteran cites a VA General 
Council (GC) opinion, VAOPGCPREC 10-95.  The Board notes that 
this GC opinion deals with a time specific situation that 
developed because regulations in effect at that time, 
38 C.F.R. §§ 4.126, 4.132, required that diagnoses of mental 
disorders conform to DSM-III and established criteria for 
rating disabilities attributable to mental disorders based 
upon the psychiatric nomenclature and diagnostic criteria 
used in DSM-III.  The GC opinion held that the Board must use 
the DSM-III nomenclature and diagnostic criteria until such 
time as the regulations were amended, however the Board was 
not precluded from making reference to medical reports which 
employed the fourth edition of the Manual (DSM-IV).  

The version of 38 C.F.R. § 4.126 in effect in September 1995 
provided that it must be established first that a true mental 
disorder exists.  The disorder will be diagnosed in 
accordance with the APA manual.  A diagnosis not in accord 
with this manual is not acceptable for rating purposes and 
will be returned through channels to the examiner.  It is the 
responsibility of rating boards to accept or reject diagnoses 
shown on reports of examination.  If a diagnosis is not 
supported by the findings shown on the examination report, it 
is incumbent upon the board to return the report for 
clarification.  38 C.F.R. § 4.126 (1995).  38 C.F.R. §  4.132 
was the actual schedule of rating criteria for mental 
disorders.  The Board finds that this is not a basis for CUE, 
primarily because the RO did not incorrectly apply 38 C.F.R. 
§§ 4.126 and 4.132, as these regulations essentially apply to 
assigning disability ratings to service-connected 
disabilities and do not pertain specifically to establishing 
service connection.  Moreover, this is basically an argument 
of how the RO weighed and evaluated the evidence, which as 
noted above cannot form the basis for a claim of CUE.  

The veteran finally argues that in the September 1995 rating 
decision the RO erred in not finding that he had a chronic 
disease or a chronic mood disturbance since service.  The 
veteran cites from 38 C.F.R. § 3.303(b), the version of which 
was in effect in September 1995 is still in effect today.  
This regulation provides that with chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  In this case, based on the evidence of 
record in 1995, there was no clear cut showing of a chronic 
disease in service that had subsequent manifestations of the 
same chronic disease at a later date.  In service the 
diagnoses were neurotic depression, depressive neurosis, 
depressive reaction, immature personality, and character 
disorder, cyclothymic type.  The post-service diagnoses of 
record in September 1995 included alcohol addiction, 
depression, dysthymic disorder, and narcissistic personality 
disorder.  Moreover, the Board notes that in alleging that 
the RO misapplied this regulation, the veteran is essentially 
arguing that the RO improperly weighed and evaluated the 
evidence, which cannot be a basis for CUE.

The Board therefore finds that the veteran's arguments are 
insufficient to raise a CUE claim.  There is no evidence that 
either the correct facts, as they were known at the time, 
were not before the adjudicator at the time of the RO's 
September 1995 decision, or that the statutory or regulatory 
provisions extant at that time were incorrectly applied.  
Damrel, supra.  Moreover, there was no medical opinion in the 
record which supported the veteran's claim.  As the record 
did not contain competent evidence of a link between the 
veteran's service and his psychiatric disorder, there is no 
evidence of an "undebatable" error, which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  Id.  The veteran's claim that the September 
1995 rating decision denying service connection for 
depression involved CUE must therefore be denied.  38 C.F.R. 
§ 3.105(a).


ORDER

The September 1995 RO rating decision, which denied service 
connection for depression, was not clearly and unmistakably 
erroneous; the appeal is denied.


REMAND

On November 9, 2000, the President signed into law the VCAA 
(Veterans Claims Assistance Act of 2000), which redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002).  The VCAA applies to these claims.  See, e.g., 
Huston v. Principi, 17 Vet. App. 195 (2003) (discussing VCAA 
applicability to claims for earlier effective dates).

Under VCAA, VA must notify the claimant of information and 
lay or medical evidence needed to substantiate the claim, 
what portion of that information and evidence is his 
responsibility and what is VA's responsibility, and of VA's 
inability to obtain certain evidence.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Since the enactment of the VCAA, the RO has not 
notified the veteran of what information and evidence is 
necessary to substantiate his earlier effective date claims 
and which portion of any such information or evidence is to 
be provided by him and which portion must be provided by VA.  
This should be done.  

Accordingly, the Board remands this case for the following: 

1.  Provide notification required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The notice must be specific to 
the effective date claims on appeal.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  The notice should also 
specifically request that he provide VA 
with any evidence in his possession that 
pertains to the claims.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 
7112).



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



